Citation Nr: 1550341	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 578A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected migraine headaches, currently at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty in July 1998 and from January 2001 to September 2010.  The current matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection was granted and an initial 10 percent rating was assigned for migraine headaches therein.  The Veteran appealed this rating.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In June 2015, the Board remanded this matter for additional development.  Additional pertinent evidence was submitted by the Veteran in October 2015.  The Veteran's representative waived the right to have such evidence reviewed initially by the RO as the agency of original jurisdiction earlier that month.  38 C.F.R. § 20.1304(c).  Adjudication by the Board thus now may proceed based on it and the other pertinent evidence.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The Veteran's migraine headaches along with associated symptoms are prolonged and severe enough once or twice a month to be tantamount to characteristic prostrating attacks, but they are not so severe as to be completely prostrating very frequently or productive of severe economic inadaptability.


CONCLUSION OF LAW

The criterion for an initial rating of 30 percent, but no higher, for the service-connected migraine headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if the benefit(s) sought is/are granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor her representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  She received information concerning her initial claim, filed in October 2005, but this claim was not processed due to her service reenlistment.  She filed her claim again in August 2010, just prior to her separation from service.  As a participant in the Pre-Discharge Program, she was informed of the criteria for establishing service connection, the evidence required in this regard, her and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned at that time.  This was well prior to initial adjudication via the June 2011 rating decision.  Since service connection later was granted, the purpose of notice was fulfilled.  Further notice, to include the criteria for establishing a higher rating and the evidence required in that regard, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records and, pursuant to the Board's June 2015 remand, a few non-pertinent VA treatment records have been obtained by VA.  She has reported private instead of VA health care.  In compliance with the remand, identified private treatment records either have been obtained by VA or submitted by her.  The Veteran underwent VA medical examinations in September 2010 and, as directed by the remand to ensure a contemporary disability picture, in September 2015.  The former examiner did not review the pertinent evidence but still was aware of the Veteran's medical history because she was interviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The latter examiner reviewed the pertinent evidence as well as interviewed the Veteran.  Both examiners assessed the Veteran.  The determination made herein is fully informed by these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or her representative with respect to either examination.

It is significant that neither the Veteran nor her representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development otherwise is apparent.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Further, there has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
II.  Higher Initial Rating

Several rules govern the Board in making determinations on the merits.  Only the most pertinent evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

By lay evidence, reference is made to evidence from one who is not a medical professional.  The Veteran is a lay person because there is no indication she has any medical background.  Her reports concerning her symptoms and their effects are competent evidence because they are personally experienced by her.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are credible because, though she is interested since a higher initial rating equates with monetary gain, there is no indication of inconsistency, implausibility, or malingering.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

According to the applicable diagnostic code, a 10 percent rating requires characteristic prostrating attacks averaging one in two months over the last several months.  Characteristic prostrating attacks occurring on an average of once a month over the last several months merit a 30 percent rating.  The maximum rating of 50 percent is reserved for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This diagnostic code does not define the term prostrating attacks or even the word prostrating.  Neither has the Court of Appeals for Veterans Claims.  In general, however, the word prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

Given the pertinent evidence, the Board finds that a higher initial rating for the Veteran's service-connected migraine headaches is warranted.  The criterion for the next highest initial rating of 30 percent indeed has been approximated more nearly than the criterion for the currently assigned 10 percent initial rating or the maximum initial rating of 50 percent.  Service treatment records dated within the two years prior to the Veteran's separation and private treatment records dated thereafter contain her reports of getting migraine headaches "all the time."  She specifically reported two to three per week.  She reported during her September 2010 VA medical examination and in statements a frequency of three to four per week.  Frequency was not reported at the September 2015 VA medical examination, but it was determined that the Veteran does not have characteristic prostrating attacks.  

The effect of the Veteran's migraine headaches nevertheless sometimes is similar to a characteristic prostrating attack.  All aforementioned sources document her reports of consistently experiencing pain, sensitivity to light and sound, some nausea and impaired vision, and occasional vomiting, dizziness, and an inability to sleep associated with them.  She reported variable severity in these associated symptoms.  Pain, for example, was described as a 3 out of 10 in a November 2014 private treatment record and as a 9.5 out of 10 at the September 2010 VA medical examination.  In private treatment records, the Veteran's migraine headaches were characterized as mild to moderate in severity.  These characterizations are inclusive of her associated symptoms.

As a result of her associated symptoms, the Veteran reported at the September 2010 VA medical examination sometimes being able to do chores but generally being unable to work.  She thus further reported missing many days of work, though she noted sometimes being able to work.  She finally reported sometimes being unable to do anything and having to stay in bed.  Performance changes were mentioned in relation to her symptoms in private treatment records.  The Veteran otherwise reported in statements that she has missed a number of days of work, specifically at least one per month.  Her employer since April 2011 certified in a May 2014 statement that she has missed two days of work per month due to her "severe migraines."  No impact on the Veteran's ability to work was found at either VA medical examination.  This determination, however, conflicts with all of the aforementioned.  It thus is outweighed.  
The Veteran has some migraine headaches that do not restrict her activity enough to prevent her from working, some which restrict her activity enough to prevent her from working but not from doing chores, and some which restrict her activity altogether.  The frequency of the migraine headaches that restrict her activity altogether is unknown.  Given the characterizations of them as mild to moderate, they likely are very infrequent.  It cannot be said that there are very frequent completely prostrating attacks, even though they qualify as prolonged in light of her report at the September 2010 VA medical examination that they last about 12 hours.  

It also cannot be said that the Veteran's migraine headaches have resulted in severe economic inadaptability.  Despite the frequency of those which restrict her activity enough to prevent her from working, considering her varied reports along with her employer's report, is about two days per month.  Despite these missed work days, she has remained employed.  She reported becoming a manager in April 2015 and recently making arrangements to work from home at the September 2015 VA medical examination.  Both her promotion to this title and these beneficial arrangements suggest no deficiency in her performance even when she works with a migraine headache.  Her employer further did not reference any such deficiency.  

At best, then, the Veteran's migraine headaches are more nearly akin to one to two characteristic prostrating attacks per month.  A 30 percent rating is thus assigned to them.  Reasonable doubt has been considered but does not apply because this decision is based upon the preponderance of the evidence.  There is no benefit of the doubt or reasonable doubt to resolve in the Veteran's favor.  Consideration additionally has been given to a staged rating.  No staging is warranted, however, because the aforementioned determination applies to the entire period on appeal.  In sum, the Veteran's claim is granted in part and denied in part.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Only one service-connected disability, the Veteran's service-connected migraine headaches, is of concern here.  There accordingly is no combined impact to consider.  Neither the Veteran nor her representative has argued specifically for an extraschedular rating.  Her disability is not unusual or exceptional because it is reasonably described by the schedular rating criteria set forth above.  Indeed, ratings have been assigned based on these criteria which include the frequency, severity, duration, and impact of her migraine headaches.  That the Veteran has frequent migraine headaches of 12 hours duration, of which an unknown number have associated symptoms severe enough to restrict her activity altogether but only one or two per month have associated symptoms severe enough to prevent her from working, thus has been taken into account.  No other pertinent characteristics have been identified.  The Veteran's aforementioned disability picture thus is typical of the average individual suffering from, at worst, moderate migraine headaches.

Because the schedular rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Even if they were inadequate, however, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized because of her migraine headaches.  Service treatment records reflect she was seen for emergent care, but she was never admitted as an inpatient.  She reported at the September 2015 VA medical examination being seen on an emergency basis.  However, she did not report being admitted as an inpatient.  There also is no indication of marked interference, interference beyond that contemplated by the initial rating assigned herein, with employment due to the Veteran's migraine headaches.  It is reiterated that the Veteran continues to work seemingly without issue and even has been promoted notwithstanding the two days per month she misses because of her headaches.  

C.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but her age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran is service-connected for disabilities other than her migraine headaches, but it is reiterated that this headache disability is the only one of concern here.  Neither she nor her representative specifically has argued that she is unable to secure or follow a substantially gainful occupation because of it.  There additionally is no indication from the evidence that it alone renders her unable to secure or follow a substantially gainful occupation.  That she is not prevented from working altogether due to her migraine headaches indeed follows from the aforementioned finding, which was based on the evidence, of not even marked interference with her ability to work due to this disability.  Once again, it is reiterated that she has worked consistently notwithstanding her migraine headaches.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.  

ORDER

An initial rating of 30 percent for the service-connected migraine headaches is granted, subject to the laws and regulations governing the payment of benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


